          Case 1:19-cr-00351-CCB Document 6 Filed 12/23/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                        *
                                                *
               v.                               * Criminal No. CCB-19-351
                                                *
CHERYL DIANE GLENN,                             *
                                                *
               Defendant.                       *
                                                *
                                            *******

                                  ENTRY OF APPEARANCE

       Please enter the appearance of Leo J. Wise, Assistant United States Attorney for the

District of Maryland, as counsel on behalf of the United States.



                                             Respectfully submitted,

                                             Robert K. Hur
                                             United States Attorney


                                     By:             /s/
                                             Leo J. Wise
                                             Assistant United States Attorney
                                             36 South Charles St., 4th Floor
                                             Baltimore, Maryland 21201
                                             Tel.: (410) 209-4800
